PEE CTJBIAM.
Action to recover wages. A jury having been waived tbe court made findings and entered judgment in favor of plaintiff.
*201It is asserted that the complaint does not state facts sufficient to constitute a cause of action and that the statute of frauds prevents plaintiff’s recovery.
The complaint, in our opinion, is sufficient, and especially since the answer admits that plaintiff performed the services alleged for the defendant over the period of time involved. See Compton v. Perkins, 144 Or 346, 24 P2d 670.
The only issue in the pleadings is as to the rate of pay, which was resolved in favor of plaintiff. The statute of frauds has no application to this case.
Affirmed.